Citation Nr: 1614190	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  15-09 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to a burial allowance.  

3.  Entitlement to service connection for malignant hypopharyngeal carcinoma as a result of Agent Orange exposure for the purposes of eligibility for accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971.  He served in Vietnam (this is not in dispute), and as such, his exposure to Agent Orange is conceded.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, denying the claim of entitlement to service connection for the cause of the Veteran's death.  

The appellant testified at a hearing before the undersigned at the Board's Central Office in Washington, DC, in July 2015.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for the cause of the Veteran's death and burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A claim of entitlement to service connection for malignant hypopharyngeal carcinoma, to include as secondary to exposure to Agent Orange, was not pending at the time of the Veteran's death.  

CONCLUSION OF LAW

The criteria to establish entitlement to service connection for malignant hypopharyngeal carcinoma, to include as due to exposure to Agent Orange, for accrued benefits purposes are not met.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the claim for accrued benefits, the appellant was sent a letter in December 2013 specifically providing the necessary information relating to her claim.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.  

As for the duty to assist, a claim for accrued benefits is adjudicated based on evidence in the file at the date of the Veteran's death.  See 38 U.S.C.A. § 5121; Reliford v. McDonald, 27 Vet. App. 297, 302 (2015).  Therefore, the duty to assist does not apply.  See Reliford, 27 Vet. App. at 302.  

Analysis

The appellant has alleged that she is entitled to accrued benefits.  Periodic monetary benefits authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, accrue to a surviving spouse.  38 C.F.R. § 3.1000(a).  Application for accrued benefits must be filed within 1 year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c).  In order to establish entitlement to accrued benefits, the VA claimant who died must have had a claim pending at the time of death or be entitled to benefits under an existing disability evaluation or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

In the present case, there is no evidence of any pending claims at the time of the Veteran's death.  He did not ever seek service connection for hypopharyngeal carcinoma.  The appellant also testified in July 2015 that she was not aware of any pending appeals at the time of the Veteran's death.  Because a claim of entitlement to service connection for this disability was not pending at the Veteran's death, the appeal for accrued benefits must be denied.  See Jones, 136 F.3d at 1299.  There is no reasonable doubt as to any material issue of fact or law to resolve on this issue.  


ORDER

Service connection for malignant hypopharyngeal carcinoma for accrued purposes is denied.  


REMAND

The record reflects that the Veteran passed away in May 2013.  The cause of death, according to the official death certificate, was malignant hypopharyngeal carcinoma.  The appellant has argued that this was due to the Veteran's military service - specifically, his presumed exposure to Agent Orange or other herbicidal agents.  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  

As of now, a medical opinion has not been offered as to whether the Veteran's cancer and subsequent cause of death was at least as likely as not due to his military service and exposure to herbicidal agents such as Agent Orange.  The Board finds that such an opinion should be procured.  The Board also finds that outstanding treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and ask her to provide VA with any additional evidence she has in support of her claims.  Specifically, records from Coastal Hospice of the Lower Shore and any other records associated with the treatment of the Veteran's cancer are requested.  If the appellant does not have copies of the evidence herself, then after securing any necessary authorization from her, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Upon receipt of the above records, or if it is determined that no records can be obtained, the Veteran's claims file should be forwarded to an oncologist (M.D.) for an opinion regarding the cause of his death.  A copy of this remand must also be provided to the examiner for review.  The examiner is asked to address the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's malignant hypopharyngeal carcinoma is etiologically related to his presumed in-service herbicide exposure given his medical history, family history, absent other risk factors, etc.  The examiner must consider and discuss the appellant's theory that the hypopharynx is the inferior portion of the pharynx between the epiglottis and the larynx per the Mosby's Dictionary of Medicine and therefore, should be considered a part of the respiratory system (i.e., lung, bronchus, larynx, or trachea).   In forming the opinion, please be advised that the Board is cognizant that there is no VA presumption of service connection for malignant hypopharyngeal carcinoma as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's malignant hypopharyngeal carcinoma is related to his herbicide exposure given his medical history, family history, absent other risk factors, etc.  

The examiner is asked to provide a complete rationale for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain in full detail why this is the case and identify any additional evidence that could be obtained to allow for a more definitive decision.  

3.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO/AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


